Citation Nr: 1625979	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-24 694	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to June 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Atlanta, Georgia RO.  In February 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 90 day abeyance period for the submission of additional evidence; that period of time has lapsed and no additional evidence was received.

The issues of service connection for diabetes and cancer were raised by the Veteran at the hearing before the undersigned (see p. 8 of hearing transcript).  

The issue of service connection for hepatitis C is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A final December 2005 Board decision denied the Veteran service connection for PTSD, based essentially on a finding that there was no corroborating evidence of a claimed stressor event in service (and the Veteran had not served in combat).    

2.  Evidence received since the December 2005 Board decision does not tend to corroborate that the Veteran was exposed to a stressor event in service; does not relate positively to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and does not raise a reasonable possibility of substantiating such claim.





CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by September 2007 and January 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, during the February 2016 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence that would corroborate that his claimed stressor events occurred); his testimony reflects that he is aware of what is needed to substantiate this claim.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim in fact is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  Nevertheless, the Veteran was afforded a VA examination in August 2013, which will be discussed in greater detail below, but which the Board finds adequate for rating purposes.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Generally, a rating when the agency of original jurisdiction or the Board denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed stressor in service actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 
  
A final December 2005 Board decision denied the Veteran service connection for PTSD, based essentially on a finding that there was no corroborating evidence that a claimed stressor event in service had occurred.  The evidence of record at the time of the December 2005 Board decision included the Veteran's STRs, VA and private treatment records, a VA examination, and lay statements and hearing testimony from the Veteran.

The Veteran's STRs are silent for complaints, findings, treatment or diagnosis of a psychiatric disability (and regarding stressor events therein).  On May 1973 service separation examination, psychiatric clinical evaluation was normal.

1999 to 2001 VA treatment records show that the Veteran was admitted to domiciliary care for alcohol and drug rehabilitation; he had a 30 year history of alcohol abuse and a 10 year history of cocaine abuse, and was noted to have used heroin in the past.  On June 2000 VA treatment, the Veteran reported traumatic events in the military involving racial conflicts during the late 1960s and early 1970s; the assessment was that the Veteran had noncombat PTSD, assuming [emphasis added] there were stressors of sufficient intensity in his history to justify the diagnosis.

In a September 2000 stressor statement, the Veteran cited to stressor events including: in the late summer or early fall of 1968, at Fort Benning, Georgia, an acquaintance who had just returned from Vietnam had been back at Fort Benning for about one month when he went "berserk" and cut the heads off of three men with an axe; the Veteran stated that he observed one of the bodies but did not know the victims.  He described a stressor event that in the summer of 1968 at Fort Benning, Georgia he witnessed the suffocation of six men attempting to cross a river in an APC during a training exercise.  He cited a stressor event that in 1971 in Karlshure, Germany, he witnessed a soldier beaten to death with an ashtray in a fight in the barracks.  He cited a stressor event that in Heidelberg, Germany, in the fall of 1971 he witnessed a "bombing" while he was assigned as a military driver for a commanding officer of the battalion; he did not know about any casualties because his job was to get the officer away from the area as quickly as possible.

On January 2001 VA treatment, the diagnosis was PTSD related to severe racial discrimination while the Veteran was in the Army and stationed in Germany from 1970 to 1973.  Subsequent treatment records show continuing treatment for a diagnosis of non-combat PTSD.

In January 2001, the U.S. Armed Services Center for Research of Unit Records (USASCRUR) replied to VA's request to verify the Veteran's claimed stressors.  The agency stated that it could not verify any of the reported stressors, noting that information concerning criminal investigations should be directed to the U.S. Army Crime Records Center.  In April 2001, the U.S. Army Crime Records Center, U.S. Army Criminal Investigation Command, responded that it had no records pertinent to the information requested.

On May 2002 VA examination, the Veteran reported that he had problems with authority related to his time in the service.  He reported that, after he left Germany and service, he had an attitude problem, which caused him to have problems with jobs and with authority figures.  He did not see combat.  He reported suffering from depression from his service experiences but this had somewhat improved.   He reported that in 1971, he was referred to see a psychiatrist by his superiors; he saw the psychiatrist one time.  He reported that he was pressured to take a discharge, which he refused.  He reported that the next time he had any kind of counseling was in October 2000, which was at the Bath VA medical center; he reported that he was in treatment, both inpatient and outpatient, for approximately one year and one month.  He reported that his treatment was to work on helping him relax because he would get excited when talking about his experiences in Germany.  He reported that he had applied 6 months earlier for mental health treatment at the Philadelphia VA but was given a July 2002 appointment.  He reported that he had last used cocaine 6 months earlier, at approximately the time he last got out of treatment.  He reported he went through a prior detox program in 1979. The Veteran reported racial conflicts and bias at the base where he served in Germany, and it took him two years to get out of the first company to which he had been assigned.  He stated that his assignments in Germany caused him problems, and he had to fight for everything, including housing for his family.  He stated that he was pressured for discharge by his superiors in Germany; that he had to constantly press authorities for rights for himself and his family; and that his pay was withheld.  He reported that he was in racial conflict when fights broke out on occasion at a big party, but charges were later dropped.  He reported that he learned one of his superiors was a grand wizard in the KKK, and that he saw a black man attack a sleeping white man, injuring him severely.  He reported that his clearance to work in his field was lifted, keeping him from doing such work.  He stated that he was traumatized by the harsh prejudice and discrimination by authorities, by daily harassment and pressure, and by not being paid for 6 months.  

On mental status examination, the examiner opined that the Veteran's claims of racial harassment and discrimination while in the service in Germany as the basis of his trauma has some merit and these factors seem to shape his attitude and problems with authority.  The examiner opined that the harsh racial experiences in the service conceivably shaped and induced the Veteran's substance use problems and attitude problems; however, it is unclear how much of his longstanding substance use problems since the service and personality disorder play a role in his subsequent life problems.  The examiner opined that, if one were to put together a case for PTSD, it may be said that the Veteran has traumatic memories of racial harassment; however, it is unclear to what extent they now upset and interfere with his life.  The examiner opined that the hyperarousal problems might be his emotionality and his quickness to upset when he thinks about these problems; the avoidance problems or symptoms may be noted in his staying away from people, and some of this was to avoid relapse to substances.  The examiner suggested giving the benefit of the doubt and gave a diagnosis of mild PTSD, as well as diagnoses of personality disorder, cocaine abuse in 6 months remission, alcohol dependence, and depressive disorder related to medical conditions presumably incurred in service including back and knee pain.

At a November 2003 hearing, the Veteran testified that, shortly after he arrived at Fort Benning in 1969, he witnessed a soldier who had returned from Vietnam attacking other individuals with a hatchet; he did not know the names of any of the people involved.  He testified that, several months later, he was combat training troops at Fort Benning when some individuals he was training drowned in an APC.  He testified that he experienced many racially motivated incidents while he was stationed in Germany, including riots, being denied housing and having his family moved for two years, being denied rank, having his pay withheld for six months, having his clearance taken away, and witnessing black soldiers attack a sleeping white soldier.  He testified that he felt threatened throughout his service in Germany, and he began smoking hash to relieve the tension.  He testified that investigators were sent to Germany to investigate the racial discrimination but no records could now be found.

On June 2004 VA treatment, the diagnoses included cocaine dependence, history of opioid dependence, alcohol dependence, and adjustment disorder with anxiety and depression.

Evidence received since the December 2005 Board decision includes VA treatment records, a Social Security Administration (SSA) decision, a VA examination, and lay statements and hearing testimony from the Veteran.

In November 2007, the Veteran submitted a stressor statement citing many of the same stressors reported earlier.  He stated that in April or May 1968, one of his military friends went crazy and chopped the heads off of three or four people and he was with the friend at the time he was arrested.  He stated that in June 1968, Lieutenant Kelly's investigation began and there were many protestors, and he was subject to harassment and taunting because he was in the military.  He stated that in June 1968, while he was teaching a class at Fort Benning, he took the students to see a demonstration of an Armored Personnel Carrier go through water, the engine failed, and all of the soldiers on board suffocated.  He stated that in November 1968, his Army friend Leon Wilson or Williams shot a woman and then himself in the head.  He stated that when he went to Germany, he experienced the beginning of racial conflict and that from 1970 to 1972, he witnessed riots, fights, shootings and overturned cars.  He stated that one evening an intoxicated white male started a fight in the barracks with one of the Veteran's black friends and he had to testify at the trial; the white man did not receive any punishment and the black man went to prison.  He stated that while he was in Germany, he tried to move his family over and was unable to do so, although white soldiers did not have the same roadblocks.  He stated that he was harassed because he would not get involved in the group Black United Soldiers, and he never had to deal with all of the stress that came from racial problems.  He stated that there was another riot while he was on base when the violence was so bad that trucks were sent around to pick up all of the women and children.

SSA documents include an October 2009 decision granting the Veteran disability benefits due to back, hip and knee disabilities.  The decision notes that there is evidence that the Veteran suffers with PTSD but that the records are less clear regarding that diagnosis.

On August 2013 VA examination, the Veteran reported that he had seen a psychiatrist for drug problems in 2000, which was the first time he was diagnosed with PTSD.  He denied serving in combat.  He reported that he abused cocaine and heroin from 1973 to 1993, and drank alcohol daily from 1987 to 1993; he was currently drinking 2 to 3 beers daily and using marijuana for medicinal purposes.  He reported that between 1970 and 1973, his captain was the grand wizard of the KKK, he was constantly denied family housing and was homeless, he was denied rank and pay for six months, and was forced to live with Germans; he reported feeling stressed during that time.  The examiner opined that this stressor is not adequate to support the diagnosis of PTSD; the examiner also opined that this stressor is not related to the Veteran's fear of hostile military or terrorist activity because the events did not involve actual threats of death or injuries and it is not related to a fear of hostile military activity.  The examiner found that the Veteran did not have exposure to a traumatic event to fulfill Criterion A under the diagnostic criteria for PTSD.  Following a mental status examination, the examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria, and he therefore did not have a diagnosis of PTSD that conforms to DSM-IV criteria based on the examination. The examiner stated that the Veteran's description of a traumatic event does not appear to be related to events involving threatened deaths or injuries.   The diagnosis was polysubstance dependence.

At the February 2016 Board hearing, the Veteran testified that he had no additional evidence to submit to reopen the claim.

Because service connection for PTSD was previously denied based on a finding that there was no objective evidence to corroborate that any of the claimed stressor events occurred, for evidence to be new and material in this matter, it would have to tend to corroborate that the Veteran was exposed to a stressor event in service and has a diagnosis of PTSD related to such stressor event.  The additional evidence received since the December 2005 Board decision does not corroborate that the Veteran was exposed to a stressor event in service or that he has a diagnosis of PTSD related to that stressor event.  The Board notes that the AOJ arranged for a VA examination (which was not necessary, as new and material evidence to reopen the claim had not been received).  Regardless, the August 2013 VA examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV.

Regarding the Veteran's additional lay statements, the Board notes that his statements describing stressors in service are not new evidence; he reports stressors he previously reported (which were not corroborated).  The statements recounting them are redundant, and do not serve to corroborate that they occurred.  Notably, most of the accounts are of events (involving death or injury or military personnel on active duty) would be clearly capable of verification from official sources, if they occurred.

While the treatment records added to the record since the December 2005 Board decision are new in the sense that they were not considered in that decision, they are not material evidence.  They show that the Veteran receives ongoing mental health treatment for PTSD.  They do not tend to corroborate that a claimed stressor event in service occurred.  They do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

In summary, no additional competent evidence received since the December 2005 Board decision is new evidence that tends to corroborate that the Veteran was exposed to a stressor event in service (and has a diagnosis of PTSD related to a corroborated stressor event).  Therefore, the additional evidence received since December 2005 is not new and material, and the claim of service connection for PTSD may not be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD is denied.


REMAND

Upon review of the expanded record, the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

At the February 2016 Board hearing, the Veteran testified that he was found to have symptoms consistent with a diagnosis of hepatitis C (though such diagnosis was not yet medically recognized) at Shore Memorial Hospital in Somers Point, New Jersey, in the fall or winter of 1974.  A review of the record found that the records of the reported hospital treatment in 1974 are not associated with the record, and have not been sought.  If available, they would be pertinent evidence regarding this claim, and therefore must be sought.  

Accordingly, the case is REMANDED for the following:
1.  The AOJ should ask the Veteran to identify all providers of private evaluations and/or treatment he has received for hepatitis C (specifically including Shore Memorial Hospital in 1974), and to provide authorizations for VA to secure the complete clinical records of all such evaluations and treatment.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The AOJ should then review the record, arrange for any further development indicated (such as a medical advisory opinion if the development sought above is sufficiently fruitful), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


